DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18 of U.S. Patent No. 11,159,235.
Although the claims at issue are not identical, they are not patentably distinct from each
other because said the claims of the instant application is merely a broad version of said
claims of the US 11,159,235 are therefore obvious over said claims of the US
11,159,235.

Claim 1 of Application no. 17/470,158
Claim 1 of US patent no. 11,159,2352018
A device for free space communication comprising: a polarizing beam splitter configured to transmit a first linearly polarized optical signal; and
A device for free space communication comprising: a laser configured to transmit a first linearly polarized optical signal having a first wavelength and a first type of linear polarization;
a quarter wave plate configured to receive from the polarizing beam splitter the first linearly polarized optical signal and output a first circularly polarized optical signal,
a polarizing beam splitter configured to receive from the laser and transmit the first linearly polarized optical signal; and a quarter wave plate configured to receive from the polarizing beam splitter the first linearly polarized optical signal and output a first circularly polarized optical signal,
wherein the first circularly polarized optical signal is output into free space, wherein the quarter wave plate is configured to receive a second circularly polarized optical signal received via free space and output a second linearly polarized optical signal having a linear polarization different than a polarization of the first linearly polarized optical signal, and wherein the polarizing beam splitter is configured to direct the second linearly polarized optical signal to a first path separate from a second path from which the polarizing beam splitter received the first linearly polarized optical signal.
wherein the first circularly polarized optical signal is output into free space, wherein the quarter wave plate is configured to receive a second circularly polarized optical signal having a second wavelength received via free space and output a second linearly polarized optical signal having a second type of linear polarization different than the first type, and wherein the polarizing beam splitter is configured to direct the second linearly polarized optical signal to one or more detectors configured to output data.


	Regarding claim 8, Nykolak discloses a method comprising: generating a first linearly polarized optical signal; converting the first linearly polarized optical signal to a first circularly polarized optical signal, wherein the first circularly polarized optical signal is output into free space; converting a second circularly polarized optical signal, received via free space, to a second linearly polarized optical signal, wherein the second linearly polarized optical signal has a linear polarization different than a polarization of the first linearly polarized optical signal; and directing, via a polarizing beam splitter, the second linearly polarized optical signal to a first path separate from a second path from which the polarizing beam splitter received the first linearly polarized optical signal (see claim 11 of US patent no. 11,159,235).
	Regarding claim 15, Nykolak discloses a system for free space communication comprising: a first device located at a first location and configured to output, based on a first linearly polarized optical signal, a first circularly polarized optical signal; and a second device, located at a second location, in communication with the first device and configured to receive, via free space, the first circularly polarized optical signal, wherein the second device comprises: a quarter wave plate configured to receive the first circularly polarized optical signal and output a second linearly polarized optical signal having a linear polarization different than a polarization of the first linearly polarized optical signal; and a polarizing beam splitter configured to direct the second linearly polarized optical signal from a first path to a second path (see claim 18 of US patent no. 11,159,235).

3.	Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Campbell et al. U.S. Publication no. 2018/0284241. Sizing the field of view
of a detector to improve operation of a LIDAR system
b.	Behzadiet al. U.S. Publication no. 2020/0319314. LIDAR system with a
multi-mode wavelength photodetector
c.	Yao U.S. Publication no. 2015/0147129. Non-interferometric optical
gyroscope based on polarization sensing

5.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
10/20/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637